Title: To Benjamin Franklin from Jonathan Williams, Jr., 11 October 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and Honored Sir
Nantes Octor. 11. 1777.
Mr. Sollicoffre of whom you have already received recommendations will soon sail to settle in our Country, I believe in Virginia. He requests a Letter of Reccommendation from you to some person in that part of the Country and desires me to write to you for that purpose.
I have been acquainted with him from the time of my first coming to Nantes and have always thought him an upright industrious deserving young man. He has been several years in the Counting House of M. Schweighausser and I believe has always supported that Character. I have never before asked recommendation of you in this way but I am induced now to do it from Friendship to M. Sollicofre. I am ever Yours most dutifully and Affectionatly
J Williams J
 
Addressed: a monsieur / Monsieur Franklin / Passy.
Notation: J. Williams
